Filed 4/15/14 P. v. Maiden CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B251777

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA054630)
         v.

ALVIN MAIDEN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, William
C. Ryan, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance on behalf of Plaintiff and Respondent.
                                   I. INTRODUCTION


       Defendant, Alvin Maiden, appeals from the September 16, 2013 order denying his
motion for recall of sentence pursuant to Penal Code1 section 1170.126. On May 7,
2002, a jury convicted defendant of corporal injury to a cohabitant and assault by means
of force and found he inflicted great bodily injury as to both counts. (§§ 245, subd.
(a)(1), 273.5, subd. (a), 12022.7, subd. (e)(1).) Defendant had sustained two prior serious
convictions. On August 29, 2002, defendant was sentenced to 35 years to life pursuant to
sections 667, subdivisions (a)(1) and (e)(2) 1170.12, subdivision (c)(2). We affirm.


                                     II. DISCUSSION


       We previously affirmed defendant’s May 7, 2002 convictions. (People v. Maiden
(Nov. 17, 2003, B161814) [nonpub. opn.].) We need not repeat the factual background
here in detail. Suffice to note, defendant struck his girlfriend, Cynthia McClain, in the
face. (People v. Maiden, supra, B161814.) We appointed counsel to represent defendant
on appeal. After examination of the record, appointed appellate counsel filed an
“Opening Brief” in which no issues were raised. Instead, appointed appellate counsel
requested this court to independently review the entire record on appeal pursuant to
People v. Wende (1979) 25 Cal. 3d 436 at page 441. (See Smith v. Robbins (2000) 528
U.S. 259, 277-284.) On December 11, 2013, we advised defendant that he had 30 days
within which to personally submit any contentions or arguments he wishes us to consider.
No response has been received. We have examined the entire record and are satisfied
appointed appellate counsel has fully complied with his responsibilities.
       The argument defendant raised in the trial court is frivolous. Defendant is
ineligible for resentencing because the jury found he inflicted great bodily injury as to
both counts. (§ 1170.126, subd. (e)(1); see In re Martinez (2014) 223 Cal. App. 4th 610,

       1
           Future section references are to the Penal Code.


                                             2
617.) No argument exists favorable to defendant on appeal. (People v. Kelly (2006) 40
Cal. 4th 106, 112-113; People v. Wende, supra, 25 Cal.3d at p. 441.)


                                  III. DISPOSITION


      The order denying defendant’s recall petition is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.


We concur:




      MOSK, J.




      MINK, J.





      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           3